DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on November 03, 2021. Claims 2-21 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on November 03, 2021 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on November 03, 2021 have been accepted.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites the phrase “comprising instruction which” which appears to be a grammatical error. It is suggested the phrase be amended to “comprising instructions which” for clarity and consistency.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,184,170. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 2-4, 7 and 9-21 are disclosed by claims 1-22 of U.S. Patent No. 11,184,170.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mylly (U.S. Pub. No. 2015/0161399) in view of Shimano et al. (U.S. Pub. No. 2014/0095878 and hereinafter referred to as Shimano).
As to claim 2, Mylly discloses an apparatus, comprising: 
an embedded multimedia card (paragraphs [0015] and [0018], Mylly teaches an embedded multimedia card); and 
a controller coupled with the embedded multimedia card (paragraphs [0013], [0016] and Figs. 1-2, Mylly teaches a controller) and configured to cause the apparatus to: 
format a first portion of the embedded multimedia card to comprise a temporary write protect group that is configured to prevent data stored in the temporary write protect group from being modified while temporary write protection is enabled for the temporary write protect group (paragraphs [0026] and [0032], Mylly teaches a temporary write protection region is set up on the card); and 
authenticate a data package received from a host device using the one or more first keys (paragraphs [0035]-[0038] and Fig. 3, Mylly teaches authenticating data using keys.).
Mylly does not specifically disclose store one or more first keys in the temporary write protect group as claimed. However, Shimano does disclose
store one or more first keys in the temporary write protect group (paragraph [0049], Shimano teaches storing a key in a temporary storage on a storage device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mylly with the teachings of Shimano for storing one or more first keys in the temporary write protect group because this would increase security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mylly with the teachings of Shimano for storing one or more first keys in the temporary write protect group because Mylly already discloses a key on the card and it is a simple substitution to store the key of Mylly in the temporary storage as disclosed in Shimano to yield the predictable results of storing the key in temporary storage.
Claims 14 and 18 recite substantially similar subject matter as claim 2 and are therefore, rejected for the same reasons as claim 2 above (Note: claim 14 recites the additional limitation of a non-transitory computer-readable medium storing code which is disclosed by paragraph [0031] and claim 10 of Mylly).
As to claim 3, the combination of teachings between Mylly and Shimano disclose the apparatus of claim 2, wherein the controller is further configured to cause the apparatus to: enable the temporary write protection for the temporary write protect group, wherein storing the one or more first keys in the temporary write protect group is based at least in part on enabling the temporary write protection for the temporary write protect group (paragraphs [0026] and [0032], Mylly teaches the temporary write protection region is enabled. paragraph [0049], Shimano teaches storing a key in a temporary storage on a storage device.).
Examiner supplies the same rationale for the combination of the references as in claim 2 above.
Claims 15 and 19 recite substantially similar subject matter as claim 3 and are therefore, rejected for the same reasons as claim 3 above.
As to claim 11, the combination of teachings between Mylly and Shimano disclose the apparatus of claim 2, wherein the controller is further configured to cause the apparatus to: receive, from the host device, a command to enable or disable the temporary write protection for the temporary write protect group (paragraphs [0026], [0029] and [0032], Mylly teaches a host sends a command to set registers in the card which enable temporary write protection.).
Claims 17 and 21 recite substantially similar subject matter as claim 11 and are therefore, rejected for the same reasons as claim 11 above.
As to claim 13, the combination of teachings between Mylly and Shimano disclose the apparatus of claim 2, wherein the controller is further configured to cause the apparatus to: format a second portion of the embedded multimedia card to comprise a permanent write protect group that is configured to prevent disabling of write protection for data stored in the permanent write protect group (paragraphs [0026], [0029] and [0032], Mylly teaches setting a permanent write protection area in the card); and storing one or more second keys in the permanent write protect group (paragraph [0049] and Fig. 1, Shimano teaches storing multiple keys on a storage device.).
Examiner supplies the same rationale for the combination of the references as in claim 2 above.

Allowable Subject Matter
Claims 4, 7, 9, 10, 12, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 recites, inter alia, “determine whether a condition associated with the temporary write protect group is satisfied; and disable the temporary write protection for the temporary write protect group based at least in part on determining that the condition is satisfied.” While the prior art does disclose temporary write protection and erasing data in a temporary storage based on a condition, the prior art was not specifically found to disclose disabling the temporary write protection based on a condition associated with the temporary write protect group, in combination with the other recited limitations. Therefore, claim 4 is considered to recite allowable subject matter over the prior art. Clams 16 and 20 are considered to recite allowable subject matter for similar reasons to claim 4. Dependent claims 5-10 are considered to recite allowable subject matter over the prior art based on their dependency.

Claim 12 recites, inter alia, “determine a size of memory used for the temporary write protect group based at least in part on a likely quantity of keys to be stored in the temporary write protect group, wherein formatting the first portion of the temporary write protect group is based at least in part on determining the size.” While the prior art does disclose temporary write protection and adjusting memory for an expected size of data for storage, the prior art was not specifically found to disclose the size determination based on a likely quantity of keys, in combination with the other recited limitations. Therefore, claim 12 is considered to recite allowable subject matter over the prior art

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinhart et al. (U.S. Patent No. 8,164,426) – cited for teaching erasing data from temporary storage based on a timer – col. 13 lines 49-63

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438